           Case 2:18-md-02848-HB Document 712 Filed 04/27/21 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE: ZOSTAVAX (ZOSTER                       :      MDL NO. 2848
VACCINE LIVE) PRODUCTS                        :
LIABILITY LITIGATION                          :      CIVIL ACTION NO. 18-MD-2848


                                 PRETRIAL ORDER NO. 352


               AND NOW, this 27th day of April, 2021, upon careful consideration of the Report

and Recommendation dated April 16, 2021 issued by Special Discovery Master Thomas J.

Rueter, United States Magistrate Judge (Ret.), and after consideration of any objections thereto,

it is hereby

                                           ORDERED

that the Report and Recommendation is APPROVED and ADOPTED for the reasons set forth

therein.




                                                     BY THE COURT:


                                                     /s/ Harvey Bartle III
                                                     ____________________________
                                                     HARVEY BARTLE, III, J.
